DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroepfl (US 8,244,431) in view of Ditty (US 2019/0258251)
As to claim 1 Kroepfl discloses a vehicular driving assist system, the vehicular driving assist system comprising: 
a plurality of vehicle speed sensors disposed at a vehicle, each of the vehicle speed sensors generating an output representative of a respective speed of the vehicle (Abstract “system described herein includes a receiver component that receives first velocity data that is indicative of a velocity of a vehicle over a period of time, wherein the first velocity data corresponds to a first sensor. The receiver component also receives second velocity data that is indicative of the velocity of the vehicle over the period of time, wherein the second velocity data corresponds to a second sensor.”)
wherein the plurality of vehicle speed sensors comprises at least two selected from the group consisting of (i) at least one vehicle wheel angular velocity sensor of a driven vehicle wheel of the vehicle, (ii) at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle, (iii) at least one inertial measurement unit of the vehicle(Column 4 lines 61-65 “The data capture system 100 may also include an angular velocity sensor 112 that can determine angular velocity pertaining to the vehicle (e.g., rate of turn in three dimensions). The angular velocity sensor 112 may output data responsive to receipt of trigger signals from the trigger component 104 and/or independent of the trigger component 104. For instance, the angular velocity sensor 112 may be a gyroscope.”) and (iv) at least one GPS sensor of the vehicle(Column 5 lines 1-9 “The data capture system 100 may also comprise a GPS receiver 114 that can output data that is indicative of a geographic location of the vehicle at a particular instance in time. For instance, the GPS receiver 114 may have an accuracy within approximately 5 meters of an actual location. The GPS receiver 114, for example, can output location data periodically. Additionally or alternatively, the GPS receiver 114 can output location data responsive to receipt of trigger signals from the trigger component 104.”); 

wherein the circuitry of the control comprises a processor for processing the outputs of the plurality of vehicle speed sensors to determine a current speed of the vehicle (Abstract “The system also includes a modifier component that determines a difference between the first velocity data and the second velocity data and outputs at least one final velocity value for the vehicle based at least in part upon the first difference data.”).
	Kroepfl does not explicitly disclose that the (ii) at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle 
	Ditty teaches that the at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle(Paragraph 720 “In some embodiments the ADAS system includes a slippery road detection unit, implemented in one or more embodiments with a first angular velocity detector for determining a first angular velocity of at least one power-driven axle, a second angular velocity detector for detecting a second angular velocity of at least one freely rotating axle, and a processor configured to compare the first angular velocity and the second angular velocity to determine the level of friction on the road surface.”)
	It would have been obvious to one of ordinary skill to modify to include the teachings of determining the angular velocity of a non driven wheel for the purpose of measuring the speed of the vehicle. 
As to claim 4 Ditty teaches a vehicular driving assist system wherein the plurality of vehicle speed sensors comprises a vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle (Paragraph 720).
As to claim 5 Ditty teaches a vehicular driving assist system wherein the plurality of vehicle speed sensors comprises a vehicle wheel angular velocity sensor of a driven vehicle wheel of the vehicle (Paragraph 720).
As to claim 6 Ditty teaches a vehicular driving assist system wherein the plurality of vehicle speed sensors comprises a vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle and a vehicle wheel angular velocity sensor of a driven vehicle wheel of the vehicle(Paragraph 720).
As to claim 7 Kroepfl discloses a vehicular driving assist system wherein the plurality of vehicle speed sensors comprises at least three selected from the group consisting of (i) at least one vehicle wheel angular velocity sensor of a driven vehicle wheel of the vehicle(Column 4 lines 61-65), (ii) at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle, (iii) at least one inertial measurement unit of the vehicle(Column 4 lines 61-65) and (iv) at least one GPS sensor of the vehicle (Column 5 lines 1-9).
 (Column 4 lines 61-65), (iii) at least one inertial measurement unit of the vehicle (Column 4 lines 61-65) and (iv) at least one GPS sensor of the vehicle (Column 5 lines 1-9)..
	Ditty teaches (ii) at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle (Paragraph 720)
As to claim 9 Kroepfl discloses a vehicular driving assist system wherein the plurality of vehicle speed sensors comprises (i) a vehicle wheel angular velocity sensor of each driven vehicle wheel of the vehicle(Column 4 lines 61-65), and (iii) a GPS sensor of the vehicle(Column 5 lines 1-9).
Ditty teaches (ii) a vehicle wheel angular velocity sensor of each non-driven vehicle wheel of the vehicle (Paragraph 720)
As to claim 10 Kroepfl discloses a vehicular driving assist system the plurality of vehicle speed sensors comprises  (ii) a vehicle wheel angular velocity sensor of a driven vehicle wheel (Colum 4 lines 61-65)and (iii) a GPS sensor of the vehicle(Column 5 lines 1-9)..
Ditty teaches (i) a vehicle wheel angular velocity sensor of a non-driven vehicle wheel (Paragraph 720)
 (Column 2 lines 43-55).
As to claim 12 Kroepfl discloses a vehicular driving assist system wherein the control conditions the outputs of the plurality of vehicle speed sensors prior to filtering the outputs of the plurality of vehicle speed sensors with the multi-sensor filter (Column 2 lines 38-43).
As to claim 14 Kroepfl discloses a vehicular driving assist system the vehicular driving assist system comprising: 
a plurality of vehicle speed sensors disposed at a vehicle, each of the vehicle speed sensors generating an output representative of a respective speed of the vehicle (Abstract “system described herein includes a receiver component that receives first velocity data that is indicative of a velocity of a vehicle over a period of time, wherein the first velocity data corresponds to a first sensor. The receiver component also receives second velocity data that is indicative of the velocity of the vehicle over the period of time, wherein the second velocity data corresponds to a second sensor.”);
wherein the plurality of vehicle speed sensors comprises (i) at least one vehicle wheel angular velocity sensor of a driven vehicle wheel of the vehicle (Column 4 lines 61-65 “The data capture system 100 may also include an angular velocity sensor 112 that can determine angular velocity pertaining to the vehicle (e.g., rate of turn in three dimensions). The angular velocity sensor 112 may output data responsive to receipt of trigger signals from the trigger component 104 and/or independent of the trigger component 104. For instance, the angular velocity sensor 112 may be a gyroscope.”) 
a control comprising circuitry and associated software; 
wherein the circuitry of the control comprises a processor for processing the outputs of the plurality of vehicle speed sensors to determine a current speed of the vehicle (Abstract “The system also includes a modifier component that determines a difference between the first velocity data and the second velocity data and outputs at least one final velocity value for the vehicle based at least in part upon the first difference data.”).; and 
wherein the control uses a multi-sensor filter to determine a single filtered current vehicle speed based on the outputs of the plurality of vehicle speed sensors(Column 2 lines 38-55 “Data output from the velocity sensor and the accelerometer can be analyzed to determine a final velocity value for a particular instance in time. In an example, the accelerometer can output first acceleration data, and velocity data output by the velocity sensors can be subjected to a differentiation procedure such that second acceleration data is produced. A difference between the first acceleration data output by the accelerometer and the second acceleration data can be determined and a Gaussian filtering procedure can be performed upon such difference. An integration of the resulting filtered data can be undertaken to cause such filtered data to be in the format of velocity. Such filtered data can be used in connection with determining final velocity values for particular instances in time.”)
	Kroepfl does not explicitly disclose that the (ii) at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle 
	Ditty teaches that the at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle(Paragraph 720 “In some embodiments the ADAS system includes a slippery road detection unit, implemented in one or more embodiments with a first angular velocity detector for determining a first angular velocity of at least one power-driven axle, a second angular velocity detector for detecting a second angular velocity of at least one freely rotating axle, and a processor configured to compare the first angular velocity and the second angular velocity to determine the level of friction on the road surface.”)
	It would have been obvious to one of ordinary skill to modify to include the teachings of determining the angular velocity of a non driven wheel for the purpose of measuring the speed of the vehicle. 
As to claim 15 Kroepfl discloses a vehicular driving assist system wherein the plurality of vehicle speed sensors further comprises at least one inertial measurement unit of the vehicle (Column 4 lines 61-65).
 (Column 5 lines 1-9).
As to claim 17 the claim is interpreted and rejected as in claim 12.
	As to claim 18 the claim is interpreted and rejected as in claim 13.

Claims 2-3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kroepfl (US 8,244,431) in view of Ditty (US 2019/0258251) as applied to claim 1 above, and in further view of Zhang (US 2015/0375719)
As to claim 2 Zhang a vehicular driving assist system wherein each vehicle speed sensor output is weighted based on an accuracy rating of the respective vehicle speed sensor (Paragraph 76).  It would have been obvious to one of ordinary skill to 
As to claim 3 Zhang teaches a vehicular driving assist system, wherein each vehicle speed sensor output is weighted based on a level of noise in the output of the respective vehicle speed sensor(Paragraph 91).
As to claim 13 Zhang teaches a vehicular driving assist system wherein the multi-sensor filter comprises a Kalman filter (Paragraph 28).

Claims 19-24, are rejected under 35 U.S.C. 103 as being unpatentable over Kroepfl (US 8,244,431) in view of Ditty (US 2019/0258251), and Zhang (US 2015/0375719)
As to claim 19 Kroepfl discloses a vehicular driving assist system, the vehicular driving assist system comprising: 
a plurality of vehicle speed sensors disposed at a vehicle, each of the vehicle speed sensors generating an output representative of a respective speed of the vehicle (Abstract “system described herein includes a receiver component that receives first velocity data that is indicative of a velocity of a vehicle over a period of time, wherein the first velocity data corresponds to a first sensor. The receiver component also receives second velocity data that is indicative of the velocity of the vehicle over the period of time, wherein the second velocity data corresponds to a second sensor.”);
wherein the plurality of vehicle speed sensors comprises (i) a vehicle wheel angular velocity sensor at each driven vehicle wheel of the vehicle(Column 4 lines 61-65 “The data capture system 100 may also include an angular velocity sensor 112 that can determine angular velocity pertaining to the vehicle (e.g., rate of turn in three dimensions). The angular velocity sensor 112 may output data responsive to receipt of trigger signals from the trigger component 104 and/or independent of the trigger component 104. For instance, the angular velocity sensor 112 may be a gyroscope.”), (iii) a GPS sensor of the vehicle(Column 5 lines 1-9 “The data capture system 100 may also comprise a GPS receiver 114 that can output data that is indicative of a geographic location of the vehicle at a particular instance in time. For instance, the GPS receiver 114 may have an accuracy within approximately 5 meters of an actual location. The GPS receiver 114, for example, can output location data periodically. Additionally or alternatively, the GPS receiver 114 can output location data responsive to receipt of trigger signals from the trigger component 104.”);
	Kroepfl does not explicitly disclose that the (ii) at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle 
	Ditty teaches that the at least one vehicle wheel angular velocity sensor of a non-driven vehicle wheel of the vehicle(Paragraph 720 “In some embodiments the ADAS system includes a slippery road detection unit, implemented in one or more embodiments with a first angular velocity detector for determining a first angular velocity of at least one power-driven axle, a second angular velocity detector for detecting a second angular velocity of at least one freely rotating axle, and a processor configured to compare the first angular velocity and the second angular velocity to determine the level of friction on the road surface.”)

Kroepfl does not explicitly disclose that wherein each vehicle speed sensor output is weighted based on a level of noise in the output of the respective vehicle speed sensor 
Zhang teaches wherein each vehicle speed sensor output is weighted based on a level of noise in the output of the respective vehicle speed sensor(Abstract “method for determining a vehicle reference speed and a vehicle controller having such a method, in which directly or indirectly determined or estimated vehicle status signals, including weighting factors associated with each of the vehicle status signals, are merged in a merging module, wherein the merging module includes at least two stochastic estimators, which exchange signals with one another that correspond to physical vehicle parameters”, Paragraph 103 “As can be seen, the number of measurements is greater than the number of states and the structure of the Kalman filter enables measurement signals to be fused together with pseudo measurement signals. The Kalman filter filters the most trustworthy information from the redundant speed signals and acceleration signals using the signal noise.”);
a control comprising circuitry and associated software; and 
wherein the circuitry of the control comprises a processor for processing the weighted outputs of the plurality of vehicle speed sensors to determine a current speed of the vehicle(Abstract “A method for determining a vehicle reference speed and a vehicle controller having such a method, in which directly or indirectly determined or estimated vehicle status signals, including weighting factors associated with each of the vehicle status signals, are merged in a merging module, wherein the merging module includes at least two stochastic estimators, which exchange signals with one another that correspond to physical vehicle parameters, wherein the association of the estimators is selected in accordance with a physics model for the vehicle behavior.”).
It would have been obvious to one of ordinary skill to modify Kroepfl to include the teachings of weighting the speed sensor for the purpose of improving the accuracy of the speed estimate of the vehicle.
As to claim 20 Zhang teaches a vehicular driving assist system wherein the weight of a first vehicle speed sensor of the plurality of vehicle speed sensor is greater than a weight of a second vehicle speed sensor of the plurality of vehicle speed sensors when the noise in the output of the first vehicle speed sensor is less than the noise in the output of the second vehicle speed sensor (Paragraph 76).
	As to claim 21 the claim is interpreted and rejected as in claim 15.
	As to claim 22 the claim is interpreted and rejected as in claim 11.
	As to claim 23 the claim is interpreted and rejected as in claim 17.
	As to claim 24 the claim is interpreted and rejected as in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
1/6/2022